Exhibit 10.15
(SUMMIT LOGO) [g14776g1477602.gif]
CONTRACTED SERVICES AGREEMENT
THIS CONTRACTED SERVICES AGREEMENT (“Agreement”), effective the 1st day of
September, 2007, is by and between Summit Corporate Services, Inc., a Minnesota
corporation doing business at 509 South 22nd Avenue, Bozeman, MT 59718
(“SUMMIT”) and Accelerated Innovation LLC doing business at 1033 US Highway 46
East, Suite A204 Clifton, NJ 07013 (“Client”).
     1. DEFINITIONS
          (i) “Account” means Client’s re-seller distributors, hospitals and
clinics who purchase Client’s Products.
          (ii) “List of Services” means the Contracted Business Services and
support functions SUMMIT will provide to Client set forth in Exhibit A, pursuant
to this Agreement.
          (iii) “Product” means lnstruments and Implants developed and marketed
by Client
     2 RIGHTS GRANTED
          (i) SUMMIT hereby agrees to provide Client, and Client hereby agrees
to receive from SUMMIT selected contracted services from the List of Services
pursuant to the terms and conditions of this Agreement.
     3. AGREEMENT TERMS
          (i) Client may request a current copy of SUMMIT’S Standard Operational
Procedures (SOP’s) for review and may work with SUMMIT to develop additional
procedures which are specific to the Client’s Products and needs.
          (ii) SUMMIT shall ship Products directly to Client’s Accounts upon
receiving orders from Client’s Accounts (“Account Orders”) and SUMMIT shall
promptly invoice the Account according to pricing set forth by Client, plus the
respective freight charges for each such shipment.
          (iii) All orders are subject to acceptance by Client and SUMMIT shall
endeavor to fill all Account Orders in accordance to SUMMIT’s own and Client’s
SOP’s, but in any event all Account Orders shall be filled by SUMMIT within one
(1) business day of submission by Client.

          9/19/2007   Summit Corporate Services
Confidential   Page 1

 



--------------------------------------------------------------------------------



 



          (iv) Invoices to Accounts will be payable net-thirty (30) or as
requested by Client.
          (v) All Account payments will be processed by SUMMIT and forwarded to
Client for deposit.
SUMMIT will utilize Cougar Mountain Software to support the inventory
management, billing and tracking of Client’s Products.
     4. SUMMIT’S GENERAL DUTIES
          (i) For the term of this Agreement, SUMMIT shall maintain any and all
required state and federal licenses and will further conduct all activities
under this Agreement in accordance with all state and federal laws, rules and
regulations. SUMMIT shall be registered with the Food and Drug Administration
(FDA) as a Re-packager / Re-labeler for the term of this Agreement.
          (ii) SUMMIT shall use reasonable efforts to employ sufficient numbers
of personnel to support the List of Services requested by Client and will at all
times conduct itself in a courteous and professional manner.
          (iii) SUMMIT will provide adequately trained staff to perform Client’s
Services.
          (iv) All orders secured by SUMMIT shall be subject to final acceptance
by Client.
          (v) Prices quoted to Accounts by SUMMIT shall be those contained in
Client’s most recent Price List or as requested by Client.
          (vi) SUMMIT shall make every effort to collect on Account invoices,
however, SUMMIT shall not be held liable for any failure to collect on any
amounts due from Accounts.
          (vii) SUMMIT agrees to promptly report any returns, complaints or
operational problems with the Product reported by Accounts.
          (viii) SUMMIT agrees to make available current inventory and
accounting reports on regular basis as determined by Client, all in form and
substance satisfactory to Client.
SUMMIT will bill Client for services rendered as outlined in Exhibit B

          9/19/2007   Summit Corporate Services   Page 2     Confidential    

 



--------------------------------------------------------------------------------



 



     5. CLIENT’S GENERAL DUTIES
Client shall access to SUMMIT’s premises at any time during reasonable business
hours and from time to time to insepct SUMMIT’s premises.
          (i) Client will endeavor to cooperate with SUMMIT in providing for
effective training and education with respect to the Product as necessary,
throughout the term of this Agreement.
          (ii) Client agrees to pay SUMMIT’s monthly service invoices as
outlined in Exhibit B net 30/days.
     6. TERM AND TERMINATION
          (i) This Agreement shall begin on the day this Agreement is signed and
shall continue for a period of 12 months. The Agreement will automatically renew
unless either party gives 30 days written notice to the other of the intention
to terminate the Agreement. This Agreement may be terminated as follows:
               (i) by either party due to a material breach by the other party
of any of its obligations or covenants herein upon ten (10) calendar days
written notice to the breaching party, but only if the breaching party fails to
remedy said breach within ten (10) calendar days of such written notice; or
               (ii) by either party promptly upon the insolvency or filing for
receivership or bankruptcy by the other party;
               (iii) by either party at any time without cause upon 30 days
prior written notice.
     7. CONFIDENTIALITY
Each party acknowledges that it may receive information, which is the
confidential property of each party. Each party shall not reveal to any person
or entity any such confidential information. The duty not to disclose such
information shall survive the termination of this Agreement. For purposes of
this Agreement, confidential information will include:

  (i)   each party’s customers, accounts, distributors, and vendors,     (ii)  
Past, present and prospective methods, procedures and techniques used in
identifying prospective customers, sources and suppliers; past present and
prospective methods, procedures and techniques used in Client’s business;
compilations of information, records and processes which are used in the conduct
of Client’s business, including without limitation, computer software programs,
in addition to any information marked or designated as confidential by each
party or which should be reasonably understood from the

          9/19/2007   Summit Corporate Services   Page 3     Confidential    

 



--------------------------------------------------------------------------------



 



      context to be confidential, but will not include any information, which is
or becomes publicly available through no fault of either party.

          (ii) Upon termination of this Agreement or at any time each party so
requests, each party shall deliver to the requesting party, all notes,
memoranda, notebooks, drawings, or other documents, compiled by it or delivered
to it containing confidential information, including copies thereof, in its
possession, it being agreed that such items and all confidential information
contained therein are at all times the property of the other party.
          (iii) Should either party be legally compelled to disclose any
confidential information, it will give prompt notice to the other party in
sufficient time for the disclosing party to file a protective order or take such
other steps as may be necessary in order to protect the confidential
information.
          (iv) SUMMIT requires its employees to sign a non-disclosure agreement
protecting Client’s confidential information and data throughout the term of
this Agreement. Client is an intended third party beneficiary of such
confidentiality agreements. Summit is responsible for any breach by its
employees of the duties of confidentiality.
     8. REPRESENTATIONS.
     SUMMIT represents and warrants to and covenants with Client that on the
date hereof and throughout the term of this Agreement that:
          (i) SUMMIT has and will have the right to use all software in use by
it, including without limitation, Cougar Mountain Software, and that the use by
SUMMIT of any software on behalf of Client does not and will not constitute a
violation of intellectual property rights of any third party.
          (ii) SUMMIT has and will have insurance policies in effect in amount
and scope which are customary for companies of similar size with similar
businesses, all with reputable insurance companies. At Client’s election, SUMMIT
shall have Client added as an additional insured and loss payee on any such
policies.
          (iii) SUMMIT is a corporation, duly organized, validly existing and in
good standing under the laws of Minnesota.
          (iv) SUMMIT and its business and properties are presently conducted
and maintained, in compliance with all requirements of law, Federal, state and
local, including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act and all requirements of all governmental bodies
or agencies having jurisdiction over it, its assets, and all premises occupied
by it, including without limitation, the Federal Drug Administration, and,
without limiting the foregoing, Summit has paid all monies and obtained all
licenses, permits, certificates and authorizations needed or required for the
conduct of its business and the use of its properties and the premises occupied
by it.

          9/19/2007   Summit Corporate Services   Page 4     Confidential    

 



--------------------------------------------------------------------------------



 



          (v) Summit is in compliance with all laws and has not received any
notice of any violation of any laws, rules or regulations, including without
limitation, any rules and regulations under the FDA, the Agreement is not and
will not be in violation of any other agreement by which SUMMIT is bound and
similar matters and the execution of this Agreement and the performance of the
terms hereof by SUMMIT does and will not require the consent of any governmental
authority.
          (vi) there is no action, suit, claim, investigation or proceeding
pending or, to the best of SUMMIT’S knowledge, threatened against SUMMIT that,
if adversely decided, might adversely affect SUMMIT’S ability to enter into this
Agreement or the performance of its obligations hereunder.
     9. INDEMNIFICATION
          (i) Client agrees to indemnify, defend and hold SUMMIT, its officers
and employees harmless against all claims arising out of Client’s Product
Liability or Intellectual property disputes; and any breach of representation
and warranty under this Agreement.
          (ii) SUMMIT agrees to indemnify, defend and hold Client, its officers
and employees harmless against all claims arising out of the negligence or
intentional acts of SUMMIT and its employees; and any breach of representation
and warranty under this Agreement.
     10. MISCELLANEOUS
          (i) Nothing herein shall grant to SUMMIT any rights in any name, logo,
patents, copyrights, designs, models, emblems, trademarks or any other right of
Client (“Intellectual Property Rights”). SUMMIT shall not use the Intellectual
Property Rights of Client except in connection with the performance of the
services hereunder. SUMMIT agrees promptly to inform Client of any infringement
or alleged infringement that may come to SUMMIT’S notice.
          (ii) SUMMIT is an independent contractor and shall have no authority
to obligate Client in any respect. All of SUMMIT’S personnel will be solely
SUMMIT’S employees and no employee will represent himself to be an employee of
Client. SUMMIT will have no right or authority to conduct any business in the
name of, for the account of, or on behalf of Client, to accept any order for
sale of goods or services by Client, to sign any contract in the name of Client
or otherwise legally obligate Client, to hold itself out or to purport to act as
a legally empowered agent or representative of Client for any purpose whatsoever
or to make any promise or representation with regard to any matter in the name
of or on behalf of Client.
          (iii) This Agreement is non-exclusive and Client shall be permitted to
engage others to provide services similar or dissimilar to the services provided
for hereunder, including without limitation, engaging other distributors and
selling directly.

          9/19/2007   Summit Corporate Services
Confidential   Page 5

 



--------------------------------------------------------------------------------



 



          (iv) To the extent that this Agreement, the terms or conditions of
SUMMIT’S standard operating procedures, and the terms or conditions of the
Client’s standard operating procedures conflict, the documents shall control in
the following order: first, the terms and conditions of this Agreement, second,
Client’s standard operating procedures and then SUMMIT’S standard operating
procedures.
          (v) This Agreement may be amended only if in writing and signed by
both parties.
          (vi) Any notice required by this Agreement or given in connection with
it, shall be in writing and shall be given to the appropriate party by personal
delivery or by certified mail, postage prepaid, or recognized overnight delivery
services.

     
      Summit Corporate Services, Inc.
  Accelerated Innovation LLC
      Damon Peary, President
  Mike Kvitnitsky, COO
      509 South 22nd Avenue
  1033 US Highway 46 East, Suite A204
      Bozeman, MT 59718
  Clifton, NJ 07013

THE PARTIES HAVE EXECUTED THIS AGREEMENT as of the date written below.
SUMMIT CORPORATE SERVICES, INC. ACCELERATED INNOVATION LLC

                 
By:
  /s/ Damon J. Peary       By:   /s/ Mike Kvitnitsky
 
               
 
  Damon J. Peary           Mike Kvitnitsky
 
  President, CEO           Chief Operating Officer
 
               
Date:
  9-19-2007       Date: 9-19-2007
 
               

          9/19/2007   Summit Corporate Services   Page 6     Confidential    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Services

•   Customer Service-Call Center Support

  o   Order Processing     o   Product Information and Support     o   Returns
and Exchange Processing

•   Inventory Management-Multi Location

  o   Receipt, Storage and Distribution of Products     o   Monthly Inventory
Counts and Reconciliations     o   Product Tracking- Traceability     o  
Consignments — Loaners — Trunk Stock     o   Restocking Inventory Sets

•   Distribution

  o   Order Fulfillment     o   Shipping and Tracking of Products     o  
Logistics- Shipping, Tracking and Notification

•   Records Maintenance- Archive and Storage

•   Reporting- Sales, Accounts Receivable, Inventory Levels etc.

•   General Business Services

  o   Document Preparation- Order Forms, RA Forms, Complaint Forms and Delivery
Tickets etc.

•   Quality Assurance- Audits, SOP’s, Regulator Compliance   •   Accounts
Receivable- Collections & Payment Processing   •   Financial Services

  o   Invoicing

•   Full-Time Coverage

  o   Standard Hours: 8:00am – 7:00pm Eastern, Monday-Friday

          9/19/2007   Summit Corporate Services   Page 7     Confidential    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Service Fees
[*] Confidential Treatment requested.
Monthly Billing Statement
SUMMIT will provide Client with a detailed Monthly Billing Statement documenting
the calculated monthly fees for those Services.
SUMMIT will provide Client with a detailed Monthly Expense Report for actual
expenses incurred while performing the Services. Client will reimburse SUMMIT
for the total of these expenses. Copies of receipts will be provided along with
the detailed report. Client has the right to audit the records of Summit to
ascertain that the bills being submitted are accurate.

          9/19/2007   Summit Corporate Services   Page 8     Confidential    

 